In a condemnation proceeding by a public utility, the condemnor appeals from a final order of the Supreme Court, Orange County, dated August 26, 1975, which, inter alia, granted respondents’ motion to confirm a report of commissioners of appraisal. Final order reversed, on the law, without costs or disbursements, and proceeding remanded to Special Term for remittal to the same commissioners of appraisal for further proceedings not inconsistent herewith. In determining fair market value, the commissioners have valued this vacant land as having a potential for subdivision development. In such situations, where the acreage is given an added increment of value, the determiners of the facts must separately state the found acreage value and the added increment found, so that intelligent review is possible (see Matter of County of Suffolk [Firester], 37 NY2d 649). That has not yet been done. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.